Citation Nr: 0721081	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-10 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral sensorineural hearing loss.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to May 
1952. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (the RO).

Procedural history

In the July 2004 decision, service connection was granted for 
bilateral sensorineural hearing loss; a noncompensable (zero 
percent) disability rating was assigned.  The veteran 
perfected an appeal as to the assignment of a noncompensable 
rating.

The veteran testified at a personal hearing which was held in 
April 2007 at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In July 2007, the Board advanced the veteran's case on its 
docket on the basis of his advanced age.  See 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

In the July 2004 DRO decision, service connection was granted 
for tinnitus; 
a 10 percent disability rating was assigned effective May 19, 
2004.  Also, an increased (compensable) disability rating for 
service-connected malaria was denied.  To the Board's 
knowledge, the veteran did not disagree with those 
determinations.  Those issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Those issues will not be addressed any further.


REMAND

After having carefully considered the matter, the Board 
believes that this claim must be remanded for further 
procedural and evidentiary development.

Reasons for remand

VCAA notice

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The RO provided the veteran VCAA notice in a letter sent in 
June 2004.  However, the VCAA letter involved the veteran's 
then-pending initial claim of entitlement to service 
connection for bilateral hearing loss.  Service connection 
was granted for bilateral hearing loss in July 2004, and the 
veteran's appeal concerns the assigned disability rating.  
The veteran has not been provided specific VCAA notice as to 
his increased-rating claim.  

The recent holdings of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and the United States Court of 
Appeals for the Federal Circuit (the Federal Circuit) in 
Sanders v. Nicholson, No. 06-7001 (U.S. Fed. Cir. May 16, 
2007) and Simmons v. Nicholson, No. 06-7092 (U.S. Fed. Cir. 
May 16, 2007) clearly indicate that VCAA notice specifically 
pertaining to the degree of disability and effective dates 
should be furnished to claimants in increased-rating cases, 
and that pre-service connection notice such as was furnished 
to the veteran in this case is inadequate.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.) the Federal Circuit held 
that the regulation giving the Board direct authority to cure 
a procedural defect in an appeal by providing the claimant 
with notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so. 

VA examination

The most recent VA audiology examination was completed in 
June 2004.
During the April 2007 hearing, the veteran's representative 
requested another VA examination; the veteran alleged that 
his hearing loss had worsened since the previous examination.  
See the hearing transcript, pages 11, 13.  

Under the circumstances here presented, the Board believes 
that a current medical examination for the veteran's 
bilateral hearing loss is necessary.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VCAA notice required pursuant to 
Dingess, i.e., notice pertaining to the 
disability rating assigned and effective 
date, should be furnished to the veteran.

2.  VBA should schedule the veteran for 
an audiological examination to determine 
the current severity of the bilateral 
hearing loss.  The report of the 
audiological examination should be 
associated with the veteran's VA claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

